/

f

 

Y FILED LODGED
AO 98 (Rev. — ~~
(Rev. 12/11) Appearance Bond RECEIVED cCapy

 

UNITED STATES DISTRICT COURT SEP 8 0 2019

 
 
 
 

 

 

 

 

for the
CLERK US D T COURT
District of Arizona DISTRICT, IZONA
BY DEPUTY
United States of America ) ~ "
David Allen Harbour V. )
PROPERTY BEING POSTED OWNED BY THE JULIANNE ) Case Np. GR-18-0888-PHX-DLR
GOTTSCHALK TRUST NO. 1 )
Defendant )
APPEARANCE BOND
Defendant’s Agreement
I, David Allen Harbour (defendant), agree to follow every order of this court, or any

 

court that considers this case, and I further agree that this bond may be forfeited if I fail:
( X ) to appear for court proceedings;
(xX) if convicted, to surrender to serve a sentence that the court may impose; or
( X )  tocomply with all conditions set forth in the Order Setting Conditions of Release.

 

 

Type of Bond
() (1) This is a personal recognizance bond.
(_) (2). This is an unsecured bond of $
( X ) (3) This is a secured bond of $ 500,000.00 , secured by:
( ) (a) $ , in cash deposited with the court.

( X ) (b) the agreement of the defendant and each surety to forfeit the following cash or other property
(describe the cash or other property, including claims on it — such as a lien, mortgage, or loan — and attach proof of

ownership and value):
$500,000.00 secured by residence located at 15527 E. Palatial Drive, Fountain Hills, AZ 85268 which is
described in the attached appendix along with all ownership and encumbrance documents.

If this bond is secured by real property, documents to protect the secured interest may be filed of record.

( ) (c) a bail bond with a solvent surety (attach a copy of the bail bond, or describe it and identify the surety):

Forfeiture or Release of the Bond

Forfeiture of the Bond. This appearance bond may be forfeited if the defendant does not comply with the above
agreement. The court may immediately order the amount of the bond surrendered to the United States, including the
security for the bond, if the defendant does not comply with the agreement. At the request of the United States, the court
may order a judgment of forfeiture against the defendant and each surety for the entire amount of the bond, including

interest and costs.
Page 2

AO 98 (Rev. 12/11) Appearance Bond

 

Release of the Bond. The court may order this appearance bond ended at any time. This bond will be satisfied and the
security will be released when either: (1) the defendant is found not guilty on all charges, or (2) the defendant reports to
serve a sentence.

Declarations

Ownership of the Property. 1, the defendant — and each surety — declare under penalty of perjury that:

(1) all owners of the property securing this appearance bond are included on the bond;
(2) the property is not subject to claims, except as described above; and
(3) I will not sell the property, allow further claims to be made against it, or do anything to reduce its value

while this appearance bond is in effect.

Acceptance. 1, the defendant — and each surety — have read this appearance bond and have either read all the conditions
of release set by the court or had them explained to me. I agree to this Appearance Bond.

I, the defendant — and each surety — declare under penalty of perjury that this information is true. (See 28 U.S.C. § 1746.)

Date: G-Il*| A

— \ e
Trustee Oe iaark fon SalnalK

Trusr No. |

Zim oth Y Go tschalk

fi wrety/propert "+ printed name Surety/prpperty owner — signature and date
/ ku EF ef VaRWE
schalk Trost Nod

Surety/property owner — printed name Surety/property owner — signature and date

 

 

 

 

 

CLERK OF COURT

Date: Y- 20- be Sd

Sighuure of Clerk or Deputy Cler)

Approved. ayn
Date: - 30 ~ = ¥ he

Judge’s signature

  
ATTACHMENT TO APPEARANCE BOND
Case No. CR-19-0898-PHX-DLR

Legal Description

Lot 7, PALATIAL ESTATES, according to the plat of record in the office of the County
Recorder of Maricopa County, Arizona, recorded in Book 774 of Maps, Page 8;

EXCEPT for oil, gases, and other hydrocarbon substances, coal, stone, metals, minerals,
fossils and fertilizers of every name and description, together with all uranium, thorium, or
any other material which is or may be determined to be peculiarly essential to the
production of fissionable materials, whether or not of commercial value, in, on or under
the property; and

EXCEPT all underground water in, under or flowing through property and water rights
appurtenant thereto.

Current Liens, Mortgage and Encumbrances
There are no current liens, mortgage or encumbrances on the above listed property.
Ownership

The Julianne Gottschalk Trust No. 1 is owner of the property.

09/28/2018 Trust Agreement for The Julianne Gottschalk Trust No. 1
02/13/2019 Special Warranty Deed Exempt 11-1134B(8) (Certified Copy)
09/16/2019 Recorded Deed of Trust

08/23/2019 Title Search

08/15/2019 Appraisal

09/16/2019 Recorded Waiver of Homestead Exemption

ot by & be he
There have been no amendments, revisions or other updates to the attached
documents.

 
 
 

  

nne Gottschalk, ax Trustee of The
Julfanne Gottschalk Trust No. 1

a

Timothy GoffSchalk, as Trustee of The
Julianne Gottschalk Trust No. 1
